DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 5-14 and 18-20 has been amended changing the scope and contents of the claim. 
Claims 21-23 have been newly added.
Claims 3-4 and 17 have been cancelled.
Applicant’s amendment filed June 27, 2022 overcomes the following objection/rejection(s) from the last Office Action of March 25, 2022:
Objections to the claims for minor informalities
Rejections to the claims under 35 USC § 112
Rejections to the claims under 35 USC § 102
Rejections to the claims under 35 USC § 103

Allowable Subject Matter
Claims 1-2, 5-16, and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record teach methods of computing changes in organs over time by comparing an initial data set with a data set taken at a later time point. However, none of them alone or in any combination teaches determining centerlines of organs at varying time points by iteratively calculating a next point on the centerline based on the previous point calculated, and further registering the centerlines over time to each other to determine changes in features over time. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668